

116 S4694 IS: Russian Suspension Agreement Extension Act of 2020
U.S. Senate
2020-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4694IN THE SENATE OF THE UNITED STATESSeptember 24, 2020Mr. Barrasso (for himself, Mr. Heinrich, Ms. Murkowski, Mr. Risch, Mr. Graham, Mr. Cramer, Mr. Cotton, and Mr. Manchin) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo extend and expand limitations on the importation of uranium from the Russian Federation, and for other purposes.1.Short titleThis Act may be cited as the Russian Suspension Agreement Extension Act of 2020.2.Extension and expansion of limitations on importation of uranium from Russian Federation(a)In generalSection 3112A of the USEC Privatization Act (42 U.S.C. 2297h–10a) is amended—(1)in subsection (a)—(A)by redesignating paragraph (7) as paragraph (8); and(B)by inserting after paragraph (6) the following:(7)Suspension AgreementThe term Suspension Agreement has the meaning given that term in section 3102(13).;(2)in subsection (b)—(A)by striking United States to support and inserting the following: “United States—(1)to support;(B)by striking the period at the end and inserting a semicolon; and(C)by adding at the end the following:(2)to reduce reliance on uranium imports in order to protect essential national security interests;(3)to revive and strengthen the supply chain for nuclear fuel produced and used in the United States; and(4)to expand production of nuclear fuel in the United States.; and(3)in subsection (c)—(A)in paragraph (2)—(i)in subparagraph (A)—(I)in clause (vi), by striking ; and and inserting a semicolon;(II)in clause (vii), by striking the period at the end and inserting a semicolon; and(III)by adding at the end the following:(viii)in calendar year 2021, 596,682 kilograms;(ix)in calendar year 2022, 489,617 kilograms;(x)in calendar year 2023, 578,877 kilograms;(xi)in calendar year 2024, 476,536 kilograms;(xii)in calendar year 2025, 470,376 kilograms;(xiii)in calendar year 2026, 464,183 kilograms;(xiv)in calendar year 2027, 459,083 kilograms;(xv)in calendar year 2028, 344,312 kilograms;(xvi)in calendar year 2029, 340,114 kilograms;(xvii)in calendar year 2030, 332,141 kilograms;(xviii)in calendar year 2031, 328,862 kilograms;(xix)in calendar year 2032, 322,255 kilograms;(xx)in calendar year 2033, 317,536 kilograms;(xxi)in calendar year 2034, 298,088 kilograms;(xxii)in calendar year 2035, 294,511 kilograms;(xxiii)in calendar year 2036, 286,066 kilograms;(xxiv)in calendar year 2037, 281,272 kilograms;(xxv)in calendar year 2038, 277,124 kilograms;(xxvi)in calendar year 2039, 277,124 kilograms; and(xxvii)in calendar year 2040, 267,685 kilograms.;(ii)by redesignating subparagraph (B) as subparagraph (C); and(iii)by inserting after subparagraph (A) the following:(B)Administration(i)In generalThe Secretary of Commerce shall administer the import limitations described in subparagraph (A) in accordance with the provisions of the Suspension Agreement, including—(I)the limitations on sales of enriched uranium product and separative work units plus conversion, in amounts determined in accordance with Section IV.B.1 of the Suspension Agreement (as amended by the draft amendment published in the Federal Register on September 16, 2020 (85 Fed. Reg. 57826)), and Appendix 5 of the Suspension Agreement; (II)the requirements for natural uranium returned feed associated with imports of low-enriched uranium, including pursuant to sales of enrichment, with or without conversion, from the Russian Federation, as set forth in such Section IV.B.1; and (III)any other provisions of the Suspension Agreement. (ii)Effect of termination of Suspension AgreementClause (i) shall remain in effect if the Suspension Agreement is terminated.;(B)in paragraph (3)—(i)in subparagraph (A), by striking the semicolon and inserting ; or;(ii)in subparagraph (B), by striking ; or and inserting a period; and(iii)by striking subparagraph (C);(C)in paragraph (5)—(i)in subparagraph (A), by striking reference data and all that follows through 2019 and inserting the following: lower scenario data in the report of the World Nuclear Association entitled The Nuclear Fuel Report: Global Scenarios for Demand and Supply Availability 2019–2040. In each of calendar years 2023, 2029, and 2035; and(ii)by redesignating subparagraphs (B) and (C) as subparagraphs (C) and (D), respectively; (iii)by inserting after subparagraph (A) the following:(B)Report requiredNot later than one year after the date of the enactment of the Russian Suspension Agreement Extension Act of 2020, and every 3 years thereafter, the Secretary shall submit to Congress a report that includes—(i)a recommendation on the use of all publicly available data to ensure accurate forecasting by scenario data to comport to actual demand for low-enriched uranium for nuclear reactors in the United States; and(ii)an identification of the steps to be taken to adjust the import limitations described in paragraph (2)(A) based on the most accurate scenario data.; and(iv)in subparagraph (D), as redesignated by clause (ii), by striking subparagraph (B) and inserting subparagraph (C);(D)in paragraph (9), by striking 2020 and inserting 2040; (E)in paragraph (12)(B), by inserting or the Suspension Agreement after the Russian HEU Agreement; and(F)by striking (2)(B) each place it appears and inserting (2)(C).(b)ApplicabilityThe amendments made by subsection (a) apply with respect to uranium imported from the Russian Federation on or after January 1, 2021.